1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
10    HAIXIN TAO,                               Case No. LA CV19-02675-JAK-AFMx
11           Plaintiff,
12
             v.                                 ORDER RE STIPULATION
13                                              REQUESTING STAY OF
      UNITED STATES CITIZENSHIP                 PROCEEDINGS PENDING
14    AND IMMIGRATION SERVICES,                 ADMINISTRATIVE ACTION (DKT.
15    et al.,                                   30)
16           Defendants.                        JS-6: Stayed/Inactive
17
18
19
           Based on a review of the parties’ Stipulation Requesting Stay of Proceedings
20
21   Pending Administrative Action (the “Stipulation”) (Dkt. 30), certain good cause
22   has been shown. The Stipulation is GRANTED IN PART as follows:
23
24         1. This matter is STAYED and placed on the Court’s inactive calendar up

25   through and including October 18, 2019, so that a determination as to Plaintiff’s I-
26
     140 petition may be made by United States Citizenship and Immigration Services
27
28   (“USCIS”).
1          2. The parties’ deadline to file a Joint Rule 16(b)/26(f) Report, and the
2    Scheduling Conference set for August 26, 2019, are vacated.
3
           3. No later than October 14, 2019, the parties shall filed either a notice of
4
5    settlement, which shall include a date by which a dismissal will be filed, or a joint
6
     report stating the parties’ collective and/or respective views as to the status of the
7
8    USCIS proceedings and whether the stay of this action should remain in place.
9          IT IS SO ORDERED.
10
11
     Dated: August 19, 2019                  __________________________________
12                                           JOHN A. KRONSTADT
13                                           UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
